DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment filed on 12/07/2021.
	Claims 2,4,5,6,7,8,9,10,11,12,13-27 are currently pending and presented for examination.
Response to Arguments
        Applicant’s remarks filed on 12/07/2021 with respect to amended claim 4 have been considered and they are persuasive.  Claims 4 and all dependent claims of claim 4 (claims 2, 5, 6,7,8,11,13,15, 16, 17 ) are allowed .  Claims 18 and 19 disclose similar subject matter as the subject matter disclosed in claim 4; therefore claims 18 and 19 are allowed.  Regarding claims 12 and 14 are amended to include limitation from previous independent claims that they depend on and they include previously identified allowable subject matter ; therefore claims 12 and 14 are allowed. Similarly, newly added subject matter of claims 22 and 26 are similar to claim 12; therefore claims 22 and 26 are also allowed. Newly added claims 23 and 27 disclose similar subject matter as the subject matter disclosed in claim 14; therefore claims 23 and 27 are also allowed.
 However, claims 9 and 10 include new limitation “predetermined setting” that was not previously disclosed, therefore, remarks filed with prior art rejection have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.



Claim Objections
Claims 9 and 10 are objected to because of the following informalities:   
Regarding claim 9, claim 9 discloses “…in which the characteristic blurring is less noticeable…”. The limitation is not clear what reference the characteristic blurring is comparing to in order to show the blurring is less noticeable.  
Regarding claim 10, claim 10 discloses “… in a situation in which the characteristic blurring is less noticeable…”. The limitation is not clear what reference the characteristic blurring is comparing to in order to show the blurring is less noticeable.
Similarly, claims 20, 21, 24, 25 are objected to for the same reasons as set forth in claims 9 and claim 10. 


Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


       Claims 9, 10, 20, 21, 24, 25 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Park et al. (US Pub. No.: US 2021/0042974 A1). 
	Regarding claim 9, Park et al. discloses an electronic device (Para 40; electronic device 101) comprising:
at least one processor or circuit  ( Para 42; processor 120 may include one or more of a central processing unit (CPU) ) configured to function as:
 an acquisition unit capable of acquiring an image captured through optical system 
(Para 59; plurality of lens, images respectively captured via the plurality of lenses), 
wherein a subject image passing through the optical system has characteristic blurring
 based on a function of spherical aberration of the optical system or a function of an

and a control unit that performs control to display, together with the captured image, a
 guidance related to the characteristic blurring (Fig. 3; Para 65; guide 212 on the display based on a curvature of the first image; the processor 120 may output the first guide 212 by increasing a curvature of the guide on a portion with large distortion of the image and decreasing the curvature of the guide on a portion with small distortion of the image.  The guide is output based on the curvature of the image such that the user may easily recognize a degree of correction of the distorted area.) , wherein in a case that a setting for capturing an image with the electronic device is a predetermined setting in which the characteristic blurring is less noticeable (Para 63-65; the first image 210 is an image corresponding to the 360° view mode. The first image 210 may be an image captured via front and rear lenses of the 360° camera 200 and transformed into a spherical shape; wherein the 360 view mode can be a predetermined setting), the control unit performs control to display the guidance on the display device (Para 63-65; for a portion with small distortion of the image, the curvature of the guide is displayed with decreased curvature; the guide of decreased curvature/less curvature is displayed for the portion with small distortion than the portion with large distortion).
	Regarding claim 10, Park et al. discloses an electronic device (Para 40; electronic device 101) comprising:

an acquisition unit capable of acquiring an image captured through optical system ( (Para 59; plurality of lens, images respectively captured via the plurality of lenses)  , wherein a subject image passing through the optical system has characteristic blurring based on a function of spherical aberration of the optical system or a function
 of an apodization filter of the optical system ( Para 5, 63-64; distortion occur since the plurality of lens is taking 360 degree image; image transformed to a spherical shape may include distortions as shown in Fig.3) ;
 and a control unit that performs control to display, together with the captured image, a guidance related to the characteristic blurring (Fig. 3; Para 65; guide 212 on the display based on a curvature of the first image; the processor 120 may output the first guide 212 by increasing a curvature of the guide on a portion with large distortion of the image and decreasing the curvature of the guide on a portion with small distortion of the image.  The guide is output based on the curvature of the image such that the user may easily recognize a degree of correction of the distorted area), wherein in a case that a situation in which the electronic device is to capture an image is a predetermined situation in which the characteristic blurring is less noticeable, the control unit performs control to display the guidance on the display device (Para 63-65; for a portion with small distortion of the image, the curvature of the guide is displayed with decreased curvature; the guide of decreased curvature/less curvature is displayed for the portion with small distortion than the portion with large distortion).

	Regarding claim 20, Park et al. discloses a control method of an electronic device (Para 40; electronic device 101) comprising:
          acquiring an image captured through an optical system (Para 59; plurality of lens, images respectively captured via the plurality of lenses),
           wherein a subject image passing through the optical system has characteristic blurring based on a function of spherical aberration of the optical system or a function of an apodization filter of the optical system (Para 5, 63-64; distortion occur since the plurality of lens is taking 360 degree image; image transformed to a spherical shape may include distortions as shown in Fig. 3) ; and performing control to display, together with the captured image, a guidance related to the characteristic blurring ( Fig. 3;  Para 65; guide 212 on the display based on a curvature of the first image;  the processor 120 may output the first guide 212 by increasing a curvature of the guide on a portion with large distortion of the image and decreasing the curvature of the guide on a portion with small distortion of the image.  The guide is output based on the curvature of the image such that the user may easily recognize a degree of correction of the distorted area. ) ,
 wherein in a case that a setting for capturing an image with the electronic device is a predetermined setting in which the characteristic blurring is less noticeable (Para 63-65; the first image 210 is an image corresponding to the 360° view mode. The first image 210 may be an image captured via front and rear lenses of the 360° 200 and transformed into a spherical shape; wherein the 360 view mode can be a predetermined setting), the control to display the guidance on the display device is performed ( Para 63-65; for a portion with small distortion of the image, the curvature of the guide is displayed with decreased curvature; the guide of decreased curvature/less curvature is displayed for the portion with small distortion than the portion with large distortion)  .	
	Regarding claim 21, Park et al. discloses a control method of an electronic device (Para 40; electronic device 101) comprising: 
acquiring an image captured through an optical system (Para 59; plurality of lens, images respectively captured via the plurality of lenses) ,
           wherein a subject image passing through the optical system has characteristic blurring based on a function of spherical aberration of the optical system or a function of an apodization filter of the optical system (Para 5, 63-64; distortion occur since the plurality of lens is taking 360 degree image; image transformed to a spherical shape may include distortions as shown in Fig. 3) ; and performing control to display, together with the captured image, a guidance related to the characteristic blurring ( Fig. 3;  Para 65; guide 212 on the display based on a curvature of the first image;  the processor 120 may output the first guide 212 by increasing a curvature of the guide on a portion with large distortion of the image and decreasing the curvature of the guide on a portion with small distortion of the image.  The guide is output based on the curvature of the image such that the user may easily recognize a degree of correction of the distorted area. ) ,
210 is an image corresponding to the 360° view mode. The first image 210 may be an image captured via front and rear lenses of the 360° camera 200 and transformed into a spherical shape; wherein the 360 view mode can be a predetermined setting), the control to display the guidance on the display device is performed ( Para 63-65; for a portion with small distortion of the image, the curvature of the guide is displayed with decreased curvature; the guide of decreased curvature/less curvature is displayed for the portion with small distortion than the portion with large distortion)  .	
	Regarding claim 24, the subject matter disclosed in claim 24 is similar to the subject matter disclosed in claim 20, therefore, claim 24 is rejected for the same reasons as set forth in claim 20 (Park et al.; Para 150-152;  At least a part of an apparatus (e.g., modules or functions thereof) or a method (e.g., operations) according to various embodiments may be, for example, implemented by instructions stored in a computer-readable storage media in the form of a program module. The instruction, when executed by a processor (e.g., the processor 120), may cause the one or more processors to perform a function corresponding to the instruction. The computer-readable storage media, for example, may be the memory 130.) .
       Regarding claim 25, the subject matter disclosed in claim 25 is similar to the subject matter disclosed in claim 21, therefore, claim 25 is rejected for the same reasons as set forth in claim 21 (Park et al.; Para 150-152; At least a part of an apparatus (e.g., 120), may cause the one or more processors to perform a function corresponding to the instruction. The computer-readable storage media, for example, may be the memory 130. ) .
Allowable Subject Matter
	Claims 2,4, 5,6,7,8, 11,12, 13, 14,15, 16, 17,18, 19, 22 ,23, 26, 27 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
       Regarding claim 4, prior art on record Natsume (US Pub. No.: US 2012/0300112 A1) discloses an electronic device (Fig. 1; Para 45; image pickup apparatus 1)  comprising:
         at least one processor or circuit  ( Para 57; camera controller 35 performs control of the camera apparatus 3 and CCD 31, image processing 32, lens controller 14, displaying processor 19) configured to function as: 
      an acquisition unit capable of acquiring an image captured through optical system ( Para 44, 56; lens apparatus 2; CCD 31) ,
 wherein a subject image passing through the optical system has characteristic blurring based on a function of spherical aberration of the optical system  ( Fig. 6, 7A;  Para 66-68; perform optical aberration correction, it is well known in the art that optical aberration causes blur in the image (since there is optical aberration,  the image quality 
and a control unit ( Para 52; displaying processor 19 performs a display control of the adjustment displaying unit 20)  that performs control to display, together with the captured image, a guidance related to the characteristic blurring (Figs.4, 6; 7A; Para 48-55, 72-75; 80-89; cursor superimposed on the image received from the CCD 31. The adjustment displaying unit 20 plays a role as an information display apparatus when correcting aberration correcting data and displays parameters and selection determination when performing fine adjustment and selection determination of aberration correcting data. The adjusting controller 21 can perform direction selection using an arrow key or the like as illustrated in FIG. 2 and is provided for a user to input a control. The adjusting controller 21 switches parameters or changes numerical values in the adjustment displaying unit 20 and moves a cursor displayed on an image displaying unit 34.The adjusting position selector 22 includes a pressure button switch and is provided for a user to input a control in the same way as in the adjusting controller 21.).
	However, none of the prior art discloses “wherein in a case that an adjustment amount of adjusting spherical aberration of the optical system or adjusting function of an apodization filter of the optical system is larger than a threshold, the control unit performs control to display the guidance on the display device” in combination of other limitation in its base claim. 
Claims 2, 5, 6,7,8,11,13,15, 16, 17 are allowed as being dependent from claim 4.
Natsume (US Pub. No.: US 2012/0300112 A1) discloses an electronic device (Fig. 1; Para 45;  image pickup apparatus 1)  comprising:
         at least one processor or circuit  ( Para 57; camera controller 35 performs control of the camera apparatus 3 and CCD 31, image processing 32, lens controller 14, displaying processor 19) configured to function as: 
      an acquisition unit capable of acquiring an image captured through optical system ( Para 44, 56; lens apparatus 2; CCD 31) ,
 wherein a subject image passing through the optical system has characteristic blurring based on a function of spherical aberration of the optical system  ( Fig. 6, 7A;  Para 66-68; perform optical aberration correction, it is well known in the art that optical aberration causes blur in the image (since there is optical aberration,  the image quality will be affected and has blurring due to aberration) 
and a control unit ( Para 52; displaying processor 19 performs a display control of the adjustment displaying unit 20)  that performs control to display, together with the captured image, a guidance related to the characteristic blurring (Figs.4, 6; 7A; Para 48-55, 72-75; 80-89; cursor superimposed on the image received from the CCD 31. The adjustment displaying unit 20 plays a role as an information display apparatus when correcting aberration correcting data and displays parameters and selection determination when performing fine adjustment and selection determination of 
none of the prior art discloses “wherein while a moving image is being recorded, the control unit performs control to not display the guidance”  in combination of other limitation in the claim. 
        Regarding claim 14, prior art on record Natsume (US Pub. No.: US 2012/0300112 A1) discloses an electronic device (Fig. 1; Para 45; image pickup apparatus 1)  comprising:
         at least one processor or circuit  ( Para 57; camera controller 35 performs control of the camera apparatus 3 and CCD 31, image processing 32, lens controller 14, displaying processor 19) configured to function as: 
      an acquisition unit capable of acquiring an image captured through optical system ( Para 44, 56; lens apparatus 2; CCD 31) ,
 wherein a subject image passing through the optical system has characteristic blurring based on a function of spherical aberration of the optical system  ( Fig. 6, 7A;  Para 66-68; perform optical aberration correction, it is well known in the art that optical aberration causes blur in the image (since there is optical aberration,  the image quality will be affected and has blurring due to aberration) 
and a control unit ( Para 52; displaying processor 19 performs a display control of the adjustment displaying unit 20)  that performs control to display, together with the captured image, a guidance related to the characteristic blurring (Figs.4, 6; 7A; Para 48-55, 72-75; 80-89; cursor superimposed on the image received from the CCD 31. The adjustment displaying unit 20 plays a role as an information display apparatus when correcting aberration correcting data and displays parameters and selection determination when performing fine adjustment and selection determination of aberration correcting data. The adjusting controller 21 can perform direction selection using an arrow key or the like as illustrated in FIG. 2 and is provided for a user to input a control. The adjusting controller 21 switches parameters or changes numerical values in the adjustment displaying unit 20 and moves a cursor displayed on an image displaying unit 34.The adjusting position selector 22 includes a pressure button switch and is provided for a user to input a control in the same way as in the adjusting controller 21.).
none of the prior art discloses “wherein the guidance is a guidance describing a direction of change in the characteristic blurring” in combination of other limitation in the claim. 
Regarding claim 18, the subject matter disclosed in claim 18 is similar to the subject matter disclosed in claim 4; therefore claim 18 is allowed for the same reasons as set forth in claim 4. 
the subject matter disclosed in claim 18 is similar to the subject matter disclosed in claim 4; therefore claim 19 is allowed for the same reasons as set forth in claim 4. 
Regarding claim 22, the subject matter disclosed in claim 22 is similar to the subject matter disclosed in claim 12; therefore claim 22 is allowed for the same reasons as set forth in claim 12. 
Regarding claim 23, the subject matter disclosed in claim 23 is similar to the subject matter disclosed in claim 14; therefore claim 23 is allowed for the same reasons as set forth in claim 14. 
Regarding claim 26, the subject matter disclosed in claim 26 is similar to the subject matter disclosed in claim 12; therefore claim 26 is allowed for the same reasons as set forth in claim 12. 
Regarding claim 27, the subject matter disclosed in claim 27 is similar to the subject matter disclosed in claim 14; therefore claim 27 is allowed for the same reasons as set forth in claim 14. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/XI WANG/          Primary Examiner, Art Unit 2696